*547The opinion of the court was delivered by
Horton, C. J.:
The charter of the Kansas Educational Association of the Methodist Episcopal Church, approved February 3, 1858, gave it perpetual succession and power
“to hold, by gift, grant, devise, purchase, or otherwise, any land, tenements, hereditaments, moneys, rents, goods- and chattels of whatsoever kind, which have heen heretofore or may hereafter be given, granted or devised to or purchased for the benefit of the association, and may sell and dispose of the same, or any part thereof, or lease or rent or improve the same in any $uch a manner as shall be deemed most conducive to the interest of the association.”
The sixth section declares as follows:
“That all the property or funds, real, personal, or mixed, that may be received, held or appropriated by or for said association for the exclusive purpose of religion or education, including a cemetery not exceeding 40 acres, shall be forever exempt from taxation.”
One the 17th day of August, 1889, the association received, by devise from Rev. John McAnulty, for the exclusive purposes of education, lot 140, on Constitution street, in the city of Emporia, in this state. Upon the lot is a dwelling house. The property is held by the association for sale, but in the absence of an acceptable buyer it is rented, and the association uses the rents and proceeds thereof “ for the purposes of education, in the support and maintenance of Baker University.” The taxes in question were imposed in 1890. The contention on the part of the association is, that under the provisions of its charter, the real estate referred to is exempt from taxation. Section 1, article 11, of the constitution of the state, ordains that
“The legislature shall provide for a uniform and equal rate of assessment and taxation; but all property used exclusively for state, county, municipal, literary, educational, scientific, religious, benevolent and charitable purposes, and personal property to the amount of at least $200 for each family, shall be exempted from taxation.”
*548Section 1, chapter 107, Gen. Stat. of 1889, (¶ 6846,) relating to taxation, reads:
“That all property in this state, real and personal, not expressly exempt therefrom, shall be subject to taxation in the manner prescribed by this act.”
Assuming that the charter of the association is a contract^ with all that term implies, the question is raised, under § 6 thereof, whether the dwelling house in Emporia owned by the association is exempt from taxation.
It was ruled in Ottawa University v. Comm’rs of Franklin Co., 48 Kas. 460, that
1. emption“_ex’ “ Under our statutes, all property in the state, real and personal, not expressly exempt therefrom, is subject to taxation; and any person claiming immunity from the common burdens of taxation, which should rest equally upon all, must bring himself clearly within the exemption; and hence it is held that a provision creating an exemption should be strictly construed.” (Comm’rs of Miami Co. v. Brackenridge, 12 Kas. 114; Washburn College v. Comm’rs of Shawnee Co., 8 id. 344.)
Mr. Justice Brewer, speaking for the court, observed in the last case that
“All property receives protection from the state. Every man is secured in the enjoyments of his own, no matter to what use he devotes it. This security and protection carry with them the corresponding obligation to support. It is an obligation which rests equally upon all. It may require military service in time of war, or civil service in time of peace. It always requires pecuniary support. This is taxation. The obligation to pay taxes is coextensive with the protection received. An exemption from taxation is a release from this obligation. It is the receiving of protection without contributing to the support of the authority which protects. It is an exception to a rule, and is justified and upheld upon the theory of peculiar benefits received by the state from the property exempted. Nevertheless, it is an exception; and they who claim under an exception must show themselves within its terms.” (See, also, Vail v. Beach, 10 Kas. 214.)
Within these and other similar decisions of this court, the *549provisions in § 6 of the charter creating an exemption must be construed strictly. All such laws are in» derogation of equal rights.
On the part of the association it is insisted, that although the real estate in Emporia is not actually occupied or used for the exclusive purposes of religion or education, yet, as the rents or profits thereof are applied exclusively for the purpose of education, the property is exempt. The contention is that the charter “exempts all property of the association which has been received or which is held or appropriated for religion or education, and that it is not necessary that it be used exclusively for the designated purposes.” This construction omits to give sufficient force to the following language of §6, viz.: “For the exclusive purposes of religion or education.” The property exempt from taxation must not only have been received, held or appropriated by or for the association, but it must “be received, held or appropriated for the exclusive purposes of religion or education,” except the ground for a cemetery. Therefore, giving the provisions in the statute creating the exemption a strict construction, the charter must be interpreted to mean that the real or personal property of the association must be received, held or appropriated “for the exclusive purposes of religion or education only”; not for lease, investment, or profit. When its real estate is rented to a tenant, or its funds invested in other property for profit, or loaned at interest, the property thus rented or invested or loaned will be liable to taxation, as much as any other property that is rented or invested or loaned, no matter in whose hands it might be. (Cincinnati College v. The State, 19 Ohio 110.)
If it had been intended by the legislative assembly of the territory to exempt from taxation all of the property of the association, language would have been used in its charter as broad as in that of the St. Anna’s asylum, of the city of New Orleans. The charter of that institution exempts “all the property, real and personal, belonging to the asylum.” (St. Anna’s Asylum v. City of New Orleans, 105 U. S. 362.) If *550the legislative assembly of the territory had intended to exempt from taxation the property of the association which was rented or invested, with the intention of having the rents or profits applied to carrying on its religious or educational work, it would have stated explicitly in its charter, as in the home of the friendless, of the city of St. Louis, “that the property of the corporation shall be exempt from taxation.” (Home &c. v. Rouse, 75 U. S. 430.) If we were to construe the charter of the association as exempting from taxation real estate occupied by a tenant, because the rents or profits are applied “for the exclusive purposes of religion or education,” then, under its charter, the association could receive and hold large amounts of property, which it could invest in business or loan at interest without paying taxes thereon, if the profits or interest were applied to the designated purposes. If the association might do that, it could go farther, and operate a bank, a store, or any other enterprise, which it had obtained by devise, or otherwise, if the profits were applied exclusively to the purposes of religion or education. Such evidently was not the intention of the legislative assembly of the territory. It was said in Washburn College v. Comm’rs of Shawnee Co., 8 Kas. 344, that
“The accumulation of large amounts of untaxed property by educational, charitable, religious and other institutions is contrary to the fundamental rule requiring an equal rate of assessment and taxation.”
2. Religious purposes-dwelling house, not tSipon!rom Some attempt is made in behalf of the association to support the exemption of its property from taxation, where the rents or profits thereof are applied exclusively for religion or education, on account of the provisions of § 7 of its charter, but these provisions do not relate to taxation. They are a limitation upon the power of the association to hold for any considerable length of time large tracts of land. Our conclusion is, that the real estate of the as- . sociatlon, upon which the taxes m question were imposed, being occupied by a tenant paying rent, is not exempt from taxation, within the terms of its charter. *551The judgment of the district court will be reversed, and the cause remanded, with direction to sustain the demurrer filed by the defendants below.
All the Justices concurring.